Exhibit 10.15

Employment Agreement, Effective October 1, 2005 by and between Paul Ferrall and
PQ Corporation

EMPLOYMENT AGREEMENT dated as of September 15, 2005, and effective as of October
1, 2005, by and between PQ Corporation, a Pennsylvania corporation (the
“Company”) and wholly-owned subsidiary of Niagara Holdings, Inc., a Delaware
corporation (“Holdings”), and Paul Ferrall (the “Executive”).

WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of
December 15, 2004 (the “Merger Agreement”) by and among the Company, Holdings
and Niagara Acquisition, Inc., a Delaware corporation and wholly-owned
subsidiary of Holdings (“Merger Sub”), Merger Sub was merged with and into PQ,
with PQ as the surviving corporation (the “Merger”) effective as of February 11,
2005.

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to accept such employment, on the terms and subject to the conditions
hereinafter set forth.  Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in Section 13.

NOW, THEREFORE, in consideration of the covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


EMPLOYMENT.

The Company shall employ the Executive, and the Executive accepts employment
with the Company, upon the terms and conditions set forth in this Agreement for
the period beginning on October 1, 2005 (the “Effective Date”) and ending on the
Termination Date determined pursuant to Section 4(a) (the “Employment Period”).


POSITION AND DUTIES.


DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL REPORT TO THE CHIEF EXECUTIVE
OFFICER OF THE COMPANY (THE “CEO”) AND PERFORM SUCH DUTIES, ACTIVITIES AND
RESPONSIBILITIES AS DIRECTED BY THE CEO.  THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE OWES A FIDUCIARY DUTY OF LOYALTY TO THE COMPANY TO DISCHARGE HIS DUTIES
AND OTHERWISE ACT IN A MANNER CONSISTENT WITH THE BEST INTERESTS OF THE COMPANY
AND ITS SUBSIDIARIES.


DURING THE EMPLOYMENT PERIOD, EXCEPT WITH THE PRIOR CONSENT OF THE BOARD
(EXCLUDING THE EXECUTIVE IF HE SHOULD BE A MEMBER OF THE BOARD AT THE TIME OF
SUCH DETERMINATION), THE EXECUTIVE SHALL DEVOTE HIS BEST EFFORTS AND ALL OF HIS
WORKING TIME, ATTENTION AND ENERGIES TO THE PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES UNDER THIS AGREEMENT (EXCEPT FOR VACATIONS TO WHICH HE IS
ENTITLED PURSUANT TO SECTION 3(A) AND EXCEPT FOR ILLNESS OR INCAPACITY).  THE
EXECUTIVE SHALL NOT ENGAGE IN ANY BUSINESS ACTIVITY WHICH, IN THE REASONABLE
JUDGMENT OF THE BOARD (EXCLUDING THE EXECUTIVE IF HE SHOULD BE A MEMBER OF THE
BOARD AT THE TIME OF SUCH DETERMINATION), CONFLICTS WITH THE DUTIES OF THE
EXECUTIVE HEREUNDER, WHETHER OR NOT SUCH ACTIVITY IS PURSUED FOR GAIN, PROFIT OR
OTHER PECUNIARY ADVANTAGE.


BASE SALARY, BONUS AND BENEFITS.


DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE’S BASE SALARY SHALL BE $200,000 PER
ANNUM, OR SUCH HIGHER RATE AS THE BOARD OR COMPENSATION COMMITTEE OF THE BOARD
(EXCLUDING THE EXECUTIVE IF HE SHOULD BE A MEMBER OF THE BOARD OR THE
COMPENSATION COMMITTEE AT THE TIME OF SUCH DETERMINATION) MAY DESIGNATE FROM
TIME TO TIME (THE “BASE SALARY”), WHICH SALARY SHALL BE PAYABLE IN SUCH
INSTALLMENTS AS IS CUSTOMARY FOR OTHER SENIOR EXECUTIVES OF THE COMPANY.  THE
EXECUTIVE SHALL BE ENTITLED TO TAKE FOUR (4) WEEKS OF PAID VACATION ANNUALLY. 
THE BOARD OR COMPENSATION COMMITTEE SHALL CONDUCT A REVIEW OF THE EXECUTIVE’S
BASE SALARY ON AN ANNUAL BASIS.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL ALSO BE ENTITLED TO PARTICIPATE IN THE STANDARD BENEFIT PLANS AVAILABLE TO
THE COMPANY’S EMPLOYEES GENERALLY, IN ACCORDANCE WITH THE TERMS AND CONDITIONS
OF SUCH PLANS AS IN EFFECT FROM TIME TO TIME.


EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE, IN ADDITION TO THE BASE SALARY, AN
ANNUAL BONUS (THE “BONUS”) FOR SERVICES RENDERED DURING EACH CALENDAR YEAR IN
THE EMPLOYMENT PERIOD.  THE AMOUNT OF BONUS, IF ANY, PAYABLE IN RESPECT OF ANY
CALENDAR YEAR WILL BE DETERMINED BASED ON THE ACHIEVEMENT OF PERFORMANCE GOALS
ESTABLISHED BY THE BOARD OR COMPENSATION COMMITTEE WITHIN THE FIRST 90 DAYS OF
SUCH YEAR.  THE TARGET BONUS IN RESPECT OF EACH CALENDAR YEAR (THE “TARGET BONUS
PERCENTAGE”) WILL EQUAL 35% OF THE BASE SALARY PAID OR PAYABLE TO THE EXECUTIVE
FOR SUCH YEAR.  THE BONUS, IF ANY, PAYABLE WITH RESPECT TO A CALENDAR YEAR SHALL
BE PAID WITHIN THIRTY (30) DAYS FOLLOWING THE RENDERING OF THE COMPANY’S AUDITED
FINANCIAL STATEMENTS FOR THE RELEVANT CALENDAR YEAR, SUBJECT TO EXECUTIVE’S
CONTINUED EMPLOYMENT WITH THE COMPANY THROUGH SUCH PAYMENT DATE.

1


--------------------------------------------------------------------------------



 


THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE AND NECESSARY
EXPENSES INCURRED BY HIM IN THE COURSE OF PERFORMING HIS DUTIES UNDER THIS
AGREEMENT WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM TIME
TO TIME WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES,
SUBJECT TO THE COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND
DOCUMENTATION OF SUCH EXPENSES.


THE COMPANY SHALL DEDUCT FROM ANY PAYMENTS TO BE MADE BY IT TO OR ON BEHALF OF
THE EXECUTIVE UNDER THIS AGREEMENT ANY AMOUNTS REQUIRED TO BE WITHHELD IN
RESPECT OF ANY FEDERAL, STATE OR LOCAL INCOME OR OTHER TAXES.


TERMINATION.


TERMINATION DATE.  THE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT SHALL
TERMINATE UPON THE EARLIEST TO OCCUR (THE DATE OF SUCH OCCURRENCE BEING THE
“TERMINATION DATE”) OF (I) THE EXPIRATION OF THE TERM; (II) THE EFFECTIVE DATE
OF THE EXECUTIVE’S RESIGNATION OTHER THAN FOR GOOD REASON (A “RESIGNATION”);
(III) THE EXECUTIVE’S DEATH OR DISABILITY (AN “INVOLUNTARY TERMINATION”); (IV)
THE EFFECTIVE DATE OF A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR CAUSE BY
THE BOARD (A “TERMINATION FOR CAUSE”); (V) THE EFFECTIVE DATE OF EXECUTIVE’S
RESIGNATION FOR GOOD REASON (A “TERMINATION FOR GOOD REASON”) AND (VI) THE
EFFECTIVE DATE OF A TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE BOARD FOR
REASONS THAT DO NOT CONSTITUTE CAUSE (A “TERMINATION WITHOUT CAUSE”).  THE
EFFECTIVE DATE OF A RESIGNATION OR TERMINATION FOR GOOD REASON SHALL BE AS
DETERMINED UNDER SECTION 4(B); THE EFFECTIVE DATE OF AN INVOLUNTARY TERMINATION
SHALL BE THE DATE OF DEATH OR, IN THE EVENT OF A DISABILITY, THE DATE SPECIFIED
IN A NOTICE DELIVERED TO THE EXECUTIVE BY THE COMPANY; AND THE EFFECTIVE DATE OF
A TERMINATION FOR CAUSE OR A TERMINATION WITHOUT CAUSE SHALL BE THE DATE
SPECIFIED IN A NOTICE DELIVERED TO THE EXECUTIVE BY THE COMPANY OF SUCH
TERMINATION.


RESIGNATION OR TERMINATION FOR GOOD REASON.  THE EXECUTIVE SHALL GIVE THE
COMPANY AT LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF HIS RESIGNATION OR TERMINATION
FOR GOOD REASON, WITH THE EFFECTIVE DATE THEREOF SPECIFIED THEREIN.  THE BOARD
MAY, IN ITS DISCRETION, ACCELERATE THE EFFECTIVE DATE OF SUCH TERMINATION OF
EMPLOYMENT.


TERM/RENEWAL.  THE INITIAL TERM OF EMPLOYMENT UNDER THIS AGREEMENT (THE “INITIAL
TERM”) SHALL BE FOR THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND ENDING ON THE
FIFTH ANNIVERSARY THEREOF, UNLESS EARLIER TERMINATED PURSUANT TO SECTION 4(A);
PROVIDED THAT THE TERM OF EMPLOYMENT MAY BE EXTENDED FOR ONE OR MORE ADDITIONAL
ONE (1) YEAR PERIOD(S) (EACH, AN “EXTENSION TERM”) BY MUTUAL AGREEMENT OF THE
COMPANY AND THE EXECUTIVE NOT LATER THAN 90 DAYS PRIOR TO THE EXPIRATION OF THE
INITIAL TERM OR EXTENSION TERM, IF ANY, THEN IN EFFECT.  THE INITIAL TERM AND
ANY EXTENSION TERM SHALL BE COLLECTIVELY REFERRED TO AS THE “TERM” HEREUNDER. 
NOTHING STATED IN THIS AGREEMENT OR REPRESENTED ORALLY OR IN WRITING TO EITHER
PARTY SHALL CREATE ANY OBLIGATION OF EITHER PARTY TO RENEW THIS AGREEMENT.


EFFECT OF TERMINATION; SEVERANCE.


GENERAL.  IN THE EVENT OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR ANY
REASON, THE EXECUTIVE OR HIS ESTATE OR BENEFICIARIES SHALL HAVE THE RIGHT TO
RECEIVE THE FOLLOWING:


THE UNPAID PORTION OF THE BASE SALARY AND PAID TIME OFF ACCRUED AND PAYABLE
THROUGH THE TERMINATION DATE; AND


REIMBURSEMENT FOR ANY EXPENSES FOR WHICH THE EXECUTIVE SHALL NOT HAVE BEEN
PREVIOUSLY REIMBURSED, AS PROVIDED IN SECTION 3(C).

The Executive (or his estate or beneficiaries) shall be entitled to the cash
severance payments described below only as set forth herein, and the provisions
of this Section 5 shall supersede in their entirety any severance payment
provisions in any severance plan, policy, program or arrangement maintained by
the Company.

Termination without Cause or Termination for Good Reason. In the event of a
Termination without Cause or a Termination for Good Reason, and subject to the
Executive’s entering into a Release Agreement with the Company in substantially
the form attached hereto as Exhibit A (the “Release”), the Executive shall have
the right to receive the following:


THE BASE SALARY PROVIDED BY SECTION 3(A) HEREOF FOR A PERIOD OF EIGHTEEN (18)
MONTHS FROM THE TERMINATION DATE (THE “SEVERANCE PERIOD”), SUCH AMOUNT TO BE
DEEMED LIQUIDATED DAMAGES AND PAYABLE AT THE APPLICABLE PAYROLL PERIODS;
PROVIDED, HOWEVER, THAT IN THE EVENT OF A BREACH BY THE EXECUTIVE OF SECTION 6,
7, 8, OR 9 ON OR AFTER THE TERMINATION DATE, THE PROVISIONS OF SECTION 11 SHALL
APPLY;

2


--------------------------------------------------------------------------------



 


A PRO RATA AMOUNT OF THE BONUS, IF ANY, WHICH WOULD HAVE BEEN PAYABLE TO THE
EXECUTIVE FOR THE CALENDAR YEAR IN WHICH SUCH TERMINATION OCCURS, DETERMINED
AFTER THE END OF THE CALENDAR YEAR IN WHICH SUCH TERMINATION OCCURS AND EQUAL TO
THE AMOUNT WHICH WOULD HAVE BEEN PAYABLE TO THE EXECUTIVE IF EXECUTIVE’S
EMPLOYMENT HAD NOT BEEN TERMINATED DURING SUCH CALENDAR YEAR MULTIPLIED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF WHOLE MONTHS THE EXECUTIVE WAS
EMPLOYED BY THE COMPANY DURING SUCH CALENDAR YEAR AND THE DENOMINATOR OF WHICH
IS 12.  ANY PRO RATA BONUS PAYABLE UNDER THIS SECTION 5(B)(II) SHALL BE PAID IN
SUBSTANTIALLY EQUAL INSTALLMENTS OVER THE REMAINING TERM OF THE SEVERANCE PERIOD
FOLLOWING CALCULATION OF SUCH PRO RATA BONUS AMOUNT;


AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE AMOUNT OF THE BONUS, IF ANY, PAID OR
PAYABLE TO THE EXECUTIVE IN RESPECT OF THE MOST RECENTLY COMPLETED FISCAL YEAR
ENDING ON OR PRIOR TO THE TERMINATION DATE AND (B) 1.5, TO BE PAID IN
SUBSTANTIALLY EQUAL INSTALLMENTS OVER THE SEVERANCE PERIOD; AND


AN AMOUNT EQUAL TO ANY EARNED BUT UNPAID BONUS IN RESPECT OF FISCAL YEARS ENDING
ON OR PRIOR TO THE TERMINATION DATE, TO BE PAID IN SUBSTANTIALLY EQUAL
INSTALLMENTS OVER THE SEVERANCE PERIOD.


INVOLUNTARY TERMINATION.  IN THE EVENT OF AN INVOLUNTARY TERMINATION, THE
EXECUTIVE (OR HIS ESTATE OR BENEFICIARIES) SHALL HAVE THE RIGHT TO RECEIVE A PRO
RATA AMOUNT OF THE BONUS, IF ANY, WHICH WOULD HAVE BEEN PAYABLE TO THE EXECUTIVE
FOR THE CALENDAR YEAR IN WHICH SUCH TERMINATION OCCURS, DETERMINED AFTER THE END
OF THE CALENDAR YEAR IN WHICH SUCH TERMINATION OCCURS AND EQUAL TO THE AMOUNT
WHICH WOULD HAVE BEEN PAYABLE TO THE EXECUTIVE IF EXECUTIVE’S EMPLOYMENT HAD NOT
BEEN TERMINATED DURING SUCH CALENDAR YEAR MULTIPLIED BY A FRACTION, THE
NUMERATOR OF WHICH IS THE NUMBER OF WHOLE MONTHS THE EXECUTIVE WAS EMPLOYED BY
THE COMPANY DURING SUCH CALENDAR YEAR AND THE DENOMINATOR OF WHICH IS 12.  ANY
PRO RATA BONUS PAYABLE UNDER THIS SECTION 5(C) SHALL BE PAID WITHIN THIRTY DAYS
FOLLOWING THE DETERMINATION OF SUCH PRO RATA BONUS AMOUNT.


THE RIGHTS OF THE EXECUTIVE SET FORTH IN THIS SECTION 5 ARE INTENDED TO BE THE
EXECUTIVE’S EXCLUSIVE REMEDY FOR TERMINATION AND, TO THE GREATEST EXTENT
PERMITTED BY APPLICABLE LAW, THE EXECUTIVE WAIVES ALL OTHER REMEDIES.


NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION.

The Executive will not disclose or use at any time, either during the Employment
Period or thereafter, any Confidential Information of which the Executive is or
becomes aware, except to the extent that (i) such disclosure or use is directly
related to and required by the Executive’s performance of duties assigned to the
Executive by the Company; (ii) to the extent that such disclosure is required in
connection with any action by the Executive to enforce rights under this
Agreement or (iii) such disclosure is required by a court of law, governmental
agency, or by any administrative or legislative body with jurisdiction to order
the Executive to divulge or disclose such Confidential Information; provided,
that, the Executive shall provide ten (10) days prior written notice to the
Company of any such requirement or order to disclose Confidential Information so
that the Company may seek a protective order or similar remedy; and, provided,
further, that, in each case set forth above, the Executive informs the
recipients that such information or communication is confidential in nature.


INVENTIONS AND PATENTS.

The Executive agrees that all Work Product belongs to the Company.  The
Executive will promptly disclose such Work Product to the Board and perform all
actions reasonably requested by the Board (whether during or after the
Employment Period) to establish and confirm such ownership (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) and to provide reasonable assistance to the
Company in connection with the prosecution of any applications for patents,
trademarks, trade names, service marks or reissues thereof or in the prosecution
or defense of interferences relating to any Work Product.


NON-COMPETE AND NON-SOLICITATION.

The Executive acknowledges and agrees with the Company that during the course of
the Executive’s employment with the Company, the Executive will have the
opportunity to develop relationships with existing employees, customers and
other business associates of the Company and its Subsidiaries which
relationships constitute goodwill of the Company, and the Company would be
irreparably damaged if the Executive were to take actions that would damage or
misappropriate such goodwill.  Accordingly, the Executive agrees as follows:


THE EXECUTIVE ACKNOWLEDGES THAT THE COMPANY CURRENTLY CONDUCTS ITS BUSINESS
THROUGHOUT NORTH AMERICA, SOUTH AMERICA, EUROPE AND ASIA (THE “TERRITORY”). 
ACCORDINGLY, DURING THE TERM AND DURING THE 18-MONTH PERIOD FOLLOWING THE
TERMINATION DATE (THE “NON-COMPETE PERIOD”), THE EXECUTIVE SHALL NOT, DIRECTLY
OR INDIRECTLY, ENTER INTO, ENGAGE IN, ASSIST,

3


--------------------------------------------------------------------------------



GIVE OR LEND FUNDS TO OR OTHERWISE FINANCE, BE EMPLOYED BY OR CONSULT WITH, OR
HAVE A FINANCIAL OR OTHER INTEREST IN, ANY BUSINESS WHICH ENGAGES WITHIN THE
TERRITORY IN ANY BUSINESS IN WHICH THE COMPANY ENGAGES, WHETHER FOR OR BY
HIMSELF OR AS AN INDEPENDENT CONTRACTOR, AGENT, STOCKHOLDER, PARTNER OR JOINT
VENTURES FOR ANY OTHER PERSON (ANY SUCH ACTIVITY, “COMPETITION”).  TO THE EXTENT
THAT THE COVENANT PROVIDED FOR IN THIS SECTION 8(A) MAY LATER BE DEEMED BY A
COURT TO BE TOO BROAD TO BE ENFORCED WITH RESPECT TO ITS DURATION OR WITH
RESPECT TO ANY PARTICULAR ACTIVITY OR GEOGRAPHIC AREA, THE COURT MAKING SUCH
DETERMINATION SHALL HAVE THE POWER TO REDUCE THE DURATION OR SCOPE OF THE
PROVISION, AND TO ADD OR DELETE SPECIFIC WORDS OR PHRASES TO OR FROM THE
PROVISION.  THE PROVISION AS MODIFIED SHALL THEN BE ENFORCED.


NOTWITHSTANDING THE FOREGOING, THE AGGREGATE OWNERSHIP BY THE EXECUTIVE OF NO
MORE THAN TWO (2) PERCENT (ON A FULLY-DILUTED BASIS) OF THE OUTSTANDING EQUITY
SECURITIES OF ANY PERSON, WHICH SECURITIES ARE TRADED ON A NATIONAL OR FOREIGN
SECURITIES EXCHANGE, QUOTED ON THE NASDAQ STOCK MARKET OR OTHER AUTOMATED
QUOTATION SYSTEM, AND WHICH PERSON COMPETES WITH THE COMPANY (OR ANY PART
THEREOF) WITHIN THE TERRITORY, SHALL NOT BE DEEMED TO BE A VIOLATION OF SECTION
8(A).  IN THE EVENT THAT ANY PERSON IN WHICH THE EXECUTIVE HAS ANY FINANCIAL OR
OTHER INTEREST DIRECTLY OR INDIRECTLY ENTERS INTO A LINE OF BUSINESS DURING THE
NON-COMPETE PERIOD THAT COMPETES WITH THE COMPANY OR ENGAGES IN THE BUSINESS OF
THE COMPANY WITHIN THE TERRITORY, THE EXECUTIVE SHALL DIVEST ALL OF HIS INTEREST
(OTHER THAN AS PERMITTED TO BE HELD PURSUANT TO THE FIRST SENTENCE OF THIS
SECTION 8(B)) IN SUCH PERSON WITHIN 15 DAYS AFTER SUCH PERSON ENTERS INTO SUCH
LINE OF BUSINESS THAT COMPETES WITH THE COMPANY OR ENGAGES IN SUCH BUSINESS
WITHIN THE TERRITORY.


THE EXECUTIVE COVENANTS AND AGREES THAT DURING THE TERM AND DURING THE 18-MONTH
PERIOD FOLLOWING THE TERMINATION DATE, EXCEPT AS EXPRESSLY PROVIDED HEREIN, THE
EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY, EITHER FOR HIMSELF OR FOR ANY OTHER
PERSON (I) SOLICIT ANY EMPLOYEE OR CONSULTANT OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO TERMINATE HIS OR HER EMPLOYMENT OR CONSULTING RELATIONSHIP WITH
THE COMPANY OR ANY OF ITS SUBSIDIARIES; (II) EMPLOY ANY EMPLOYEE OR CONSULTANT
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES DURING THE PERIOD OF HIS OR HER
EMPLOYMENT OR CONSULTING RELATIONSHIP WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES; (III) SOLICIT ANY CUSTOMER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO PURCHASE OR DISTRIBUTE INFORMATION, PRODUCTS OR SERVICES OF OR
ON BEHALF OF THE EXECUTIVE OR SUCH OTHER PERSON THAT ARE COMPETITIVE WITH THE
INFORMATION, PRODUCTS OR SERVICES PROVIDED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR (IV) TAKE ANY ACTION THAT MAY CAUSE INJURY TO THE RELATIONSHIPS
BETWEEN THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR EMPLOYEES AND ANY
LESSOR, LESSEE, VENDOR, SUPPLIER, CUSTOMER, DISTRIBUTOR, EMPLOYEE, CONSULTANT OR
OTHER BUSINESS ASSOCIATE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AS SUCH
RELATIONSHIP RELATES TO THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ CONDUCT OF
THEIR BUSINESS.  NOTWITHSTANDING THE PRECEDING SENTENCE, THE PROVISIONS OF THIS
SECTION 8(C) SHALL NOT APPLY TO THE SOLICITATION OR EMPLOYMENT OF THE MEMBERS OF
THE PEAK GROUP (BUT SHALL APPLY WITH RESPECT TO THE SOLICITATION OR EMPLOYMENT
OF MICHAEL R. BOYCE); PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED
AS AN AMENDMENT, WAIVER OR MODIFICATION TO ANY OTHER TERM OR PROVISION OF THIS
AGREEMENT, OR TO ANY RESTRICTIVE COVENANT OR OTHER PROVISION CONTAINED IN ANY
AGREEMENT BETWEEN ANY MEMBER OF THE PEAK GROUP OR MICHAEL R. BOYCE AND HOLDINGS,
THE COMPANY OR ANY SUBSIDIARY OF EITHER OF THEM.


THE EXECUTIVE UNDERSTANDS THAT THE FOREGOING RESTRICTIONS MAY LIMIT HIS ABILITY
TO EARN A LIVELIHOOD IN A BUSINESS SIMILAR TO THE BUSINESS OF THE COMPANY AND
ANY OF ITS SUBSIDIARIES, BUT HE NEVERTHELESS BELIEVES THAT HE HAS RECEIVED AND
WILL RECEIVE SUFFICIENT CONSIDERATION AND OTHER BENEFITS AS AN EMPLOYEE OF THE
COMPANY AND AS OTHERWISE PROVIDED HEREUNDER OR AS DESCRIBED IN THE RECITALS
HERETO TO CLEARLY JUSTIFY SUCH RESTRICTIONS WHICH, IN ANY EVENT (GIVEN HIS
EDUCATION, SKILLS AND ABILITY), THE EXECUTIVE DOES NOT BELIEVE WOULD PREVENT HIM
FROM OTHERWISE EARNING A LIVING.


DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT.

The Executive shall deliver to the Company at the termination of the Employment
Period or at any time the Company may request all memoranda, notes, plans,
records, reports, computer tapes and software and other documents and data (and
copies thereof) relating to the Confidential Information or Work Product which
he may then possess or have under his control regardless of the location or form
of such material and, if requested by the Company, will provide the Company with
written confirmation that all such materials have been delivered to the Company.


INSURANCE.

The Company may, for its own benefit, maintain “key man” life and disability
insurance policies covering the Executive.  The Executive will cooperate with
the Company and provide such information or other assistance as the Company may
reasonably request in connection with the Company obtaining and maintaining such
policies.


ENFORCEMENT.

Because the Executive’s services are unique and because the Executive has access
to Confidential Information and Work Product, the parties hereto agree that
money damages would be an inadequate remedy for any breach of this

4


--------------------------------------------------------------------------------


Agreement.  Therefore, in the event of a breach or threatened breach of this
Agreement, the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof (without posting
a bond or other security).  In addition to the foregoing, and not in any way in
limitation thereof, or in limitation of any right or remedy otherwise available
to the Company, if the Executive violates any provision of the foregoing
Sections 6, 7, 8 or 9, any payments then or thereafter due from the Company to
the Executive pursuant to Section 5(b) shall be terminated forthwith and the
Company’s obligation to pay and the Executive’s right to receive such payments
shall terminate and be of no further force or effect, in each case without
limiting or affecting the Executive’s obligations under such Sections 6, 7, 8
and 9 or the Company’s other rights and remedies available at law or equity.


REPRESENTATIONS.


EACH PARTY HEREBY REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT (A) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY SUCH PARTY DOES NOT AND
WILL NOT CONFLICT WITH, BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY AGREEMENT,
CONTRACT OR INSTRUMENT TO WHICH SUCH PARTY IS A PARTY OR ANY JUDGMENT, ORDER OR
DECREE TO WHICH SUCH PARTY IS SUBJECT, AND (B) UPON THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY SUCH PARTY, THIS AGREEMENT WILL BE A VALID AND BINDING
OBLIGATION OF SUCH PARTY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
ENFORCEMENT HEREOF MAY BE LIMITED BY ANY APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY OR OTHER LAWS AFFECTING CREDITORS RIGHTS GENERALLY OR BY GENERAL
PRINCIPLES OF EQUITY.  IN ADDITION, THE EXECUTIVE REPRESENTS AND WARRANTS TO THE
COMPANY THAT THE EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT
AGREEMENT, CONSULTING AGREEMENT, NON-COMPETE AGREEMENT, CONFIDENTIALITY
AGREEMENT OR SIMILAR AGREEMENT WITH ANY OTHER PERSON.


THE EXECUTIVE HAS AS OF THE DATE HEREOF PURCHASED, DIRECTLY OR INDIRECTLY, OR
HAS CAUSED PQP LLC TO PURCHASE, FOR HIS BENEFIT, NOT LESS THAN FIVE HUNDRED
(500) SHARES OF CLASS B COMMON STOCK (THE “EXECUTIVE STOCK”).  THE EXECUTIVE
REPRESENTS AND WARRANTS THAT AT ALL TIMES DURING THE EMPLOYMENT PERIOD, HE SHALL
MAINTAIN HIS DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF THE EXECUTIVE STOCK (AS
ADJUSTED FOR ANY STOCK DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT OR
RECAPITALIZATION) AND SHALL NOT TRANSFER, AND SHALL CAUSE THE RECORD OWNER OF
THE EXECUTIVE STOCK OR ANY VOTING OR ECONOMIC INTEREST THEREIN NOT TO TRANSFER,
THE EXECUTIVE STOCK OTHER THAN PURSUANT TO AND IN COMPLIANCE WITH THE
STOCKHOLDERS AGREEMENT.


DEFINITIONS.

 “Board” shall mean the board of directors of the Company.

“Business Day” shall mean any day that is not a Saturday, Sunday, or a day on
which banking institutions in New York are not required to be open.

“Cause” shall mean (i) the failure by the Executive to perform such duties as
are reasonably requested by the Board which is not cured within thirty (30) days
of receipt by the Executive of written notice detailing the same from the Board;
(ii) the failure by the Executive to observe any material Company policies and
material policies of all Subsidiaries of the Company generally applicable to
executives of the Company and/or its Subsidiaries of which the Executive has
notice; (iii) gross negligence or willful misconduct by the Executive in the
performance of his duties or the Executive’s willful disregard of his duties;
(iv) the commission by the Executive of any act which results in his conviction,
or plea of guilty or no contest to, a felony, or his commission of any act
involving moral turpitude, fraud or theft; (v) the material breach by the
Executive of (A) this Agreement, including, without limitation, any breach by
the Executive of the provisions of Section 6, Section 7 or Section 8, (B) any
Subscription Agreement or Restricted Stock Agreement or (C) any Stockholders
Agreement to which the Company or Holdings and the Executive may become a party
or (vi) any acts of dishonesty undertaken by the Executive and intended to
result in substantial enrichment, at the Company’s expense, of the Executive or
any other Person.

“Change of Control” shall mean the first occurrence of any one of the
following:  (i) a change in the ownership or control of the Company effected
through a transaction or series of transactions (including by way of merger,
consolidation, business combination or similar transaction involving the Company
or any of its Subsidiaries) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its Subsidiaries, an employee benefit plan
maintained by the Company or any of its Subsidiaries, or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act),
of 50% or more of the total combined voting power of the Company’s Shares
outstanding immediately after such transaction or series of transactions; or
(ii) the sale, lease, transfer, conveyance or other disposition (other than by
way of a transaction that would not be deemed a Change of Control pursuant to
clause (i) above), in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries taken as a
whole, to any “person” (as defined above).

5


--------------------------------------------------------------------------------


 

“Class B Common Stock” shall mean the Class B Common Stock, $0.01 par value per
share, of Holdings.

“Company” shall have the meaning set forth in the preamble; provided, that, for
purposes of Sections 6, 7, 8 and 9, “Company” shall include Niagara Holdings,
Inc.

“Confidential Information” shall mean information that is not generally known to
the public and that is or was used, developed or obtained by the Company or any
of its Subsidiaries or affiliates, known by the Executive as a consequence of
his employment with, or direct or indirect services as agent, employee or
consultant, to or on behalf of, the Company or Holdings or any Subsidiary or
affiliate of either of them, including, but not limited to the following:
(i) information, observations, procedures and data concerning the business or
affairs of the Company or any of its Subsidiaries; (ii) products or services;
(iii) costs and pricing structures; (iv) analyses; (v) drawings, photographs and
reports; (vi) computer software, including operating systems, applications and
program listings; (vii) flow charts, manuals and documentation; (viii) data
bases; (ix) accounting and business methods; (x) inventions, devices, new
developments, methods and processes, whether patentable or unpatentable and
whether or not reduced to practice; (xi) customers, vendors, suppliers and
customer, vendor and supplier lists; (xii) other copyrightable works; (xiii) all
production methods, processes, technology and trade secrets and (xiv) all
similar and related information in whatever form.  Confidential Information will
not include any information that has been published in a form generally
available to the public prior to the date the Executive proposes to disclose or
use such information.  Confidential Information will not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.

“Disability” shall mean the physical or mental illness, disease or incapacity of
the Executive (i) that renders him substantially unable to perform all of his
duties under this Agreement for a period of 90 consecutive days or longer, or
for 90 or more days in any period of 365 consecutive days, or (ii) that, in the
opinion of a physician selected by the Board (excluding the Executive if the
Executive is a member of the Board at such time), but reasonably acceptable to
the Executive, is likely to prevent the Executive from substantially performing
all of his duties under this Agreement for more than 90 days in any period of
365 consecutive days.

“Good Reason” shall mean the occurrence of any of the following events without
the prior consent of the Executive:  (i) a material reduction in the Executive’s
authority, duties and responsibilities, excluding for this purpose isolated or
immaterial actions or (ii) a reduction in the Base Salary or Target Bonus
Percentage or any failure by the Company to provide any material payment or
benefit under this Agreement; provided, however, that in each case the Executive
may not resign his employment for Good Reason unless: (x) he provides the
Company with at least 30 days’ prior written notice of his intent to resign for
Good Reason (which notice is provided not later than the 30th day following the
occurrence of the event constituting Good Reason) and (y) the Company does not
remedy the alleged violation(s) within such 30-day notice period.  In addition
to the foregoing, the Executive shall have “Good Reason” to resign his
employment upon 30 days’ prior written notice not later than 90 days following
the occurrence of a Change of Control.

“Peak Group” shall mean William J. Sichko, Jr., Scott Randolph and Billy Whalen.

“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, an investment fund, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Representative” shall mean, with respect to a deceased Executive, the duly
appointed, qualified and acting personal representative (or personal
representatives collectively) of the estate of the deceased Executive (or
portion of such estate that includes Executive Stock), whether such personal
representative holds the position of executor, administrator or other similar
position qualified to act on behalf of such estate.

“Restricted Stock Agreement” shall mean the Restricted Stock Agreement, dated on
or about the date hereof, relating to the vesting, sale and other matters
involving the stock of Holdings held by the Executive.

“Stockholders Agreement” shall mean the Stockholders Agreement dated on or about
the Effective Date between Holdings and certain stockholders of Holdings, as
amended, modified or supplemented from time to time.

“Subscription Agreement” shall mean that certain Subscription and Stock Purchase
Agreement dated on or about the date hereof between Holdings and the Executive.

6


--------------------------------------------------------------------------------


 

“Subsidiary” or “Subsidiaries” of any Person shall mean any corporation,
partnership, joint venture or other legal entity of which such Person (either
alone or through or together with any other Person), owns, directly or
indirectly, 50% or more of the stock or other equity interests which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation or other legal entity.

“Work Product” shall mean all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, tradenames, logos and all similar
or related information (whether patentable or unpatentable) which relates to the
Company’s or any of its Subsidiaries’ actual or anticipated business, research
and development or existing or future products or services and which are
conceived, developed or made by the Executive (whether or not during usual
business hours and whether or not alone or in conjunction with any other Person)
while employed by the Company together with all patent applications, letters
patent, trademark, tradename and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any of the
foregoing.


GENERAL PROVISIONS.


SEVERABILITY.  IT IS THE DESIRE AND INTENT OF THE PARTIES HERETO THAT THE
PROVISIONS OF THIS AGREEMENT BE ENFORCED TO THE FULLEST EXTENT PERMISSIBLE UNDER
THE LAWS AND PUBLIC POLICIES APPLIED IN EACH JURISDICTION IN WHICH ENFORCEMENT
IS SOUGHT.  ACCORDINGLY, IF ANY PARTICULAR PROVISION OF THIS AGREEMENT SHALL BE
ADJUDICATED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, PROHIBITED OR
UNENFORCEABLE FOR ANY REASON, SUCH PROVISION, AS TO SUCH JURISDICTION, SHALL BE
INEFFECTIVE, WITHOUT INVALIDATING THE REMAINING PROVISIONS OF THIS AGREEMENT OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR AFFECTING THE
VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION. 
NOTWITHSTANDING THE FOREGOING, IF SUCH PROVISION COULD BE MORE NARROWLY DRAWN SO
AS NOT TO BE INVALID, PROHIBITED OR UNENFORCEABLE IN SUCH JURISDICTION, IT
SHALL, AS TO SUCH JURISDICTION, BE SO NARROWLY DRAWN, WITHOUT INVALIDATING THE
REMAINING PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, CLAIMS AND OTHER COMMUNICATIONS
HEREUNDER SHALL BE IN WRITING AND SUFFICIENT IF (I) DELIVERED PERSONALLY, (II)
DELIVERED BY CERTIFIED UNITED STATES POST OFFICE MAIL, RETURN RECEIPT REQUESTED,
(III) TELECOPIED OR (IV) SENT TO THE RECIPIENT BY A NATIONALLY-RECOGNIZED
OVERNIGHT COURIER SERVICE (CHARGES PREPAID) AND ADDRESSED TO THE INTENDED
RECIPIENT AS SET FORTH BELOW:


IF TO THE EXECUTIVE, TO HIM AT HIS MOST RECENT ADDRESS IN THE COMPANY’S RECORDS,

with a copy to:

 

Peak Investments, L.L.C.

 

 

15700 College Blvd.

 

 

Suite 101

 

 

Lenexa, KS 66219

 

 

 

 

 

Attention:

William J. Sichko, Jr.

 

 

Facsimile:

(913) 227-0287

 

 

 

if to the Company, to:

 

PQ Corporation

 

 

c/o J.P. Morgan Partners (BHCA), L.P.

 

 

1221 Avenue of the Americas, 39th Floor

 

 

New York, New York 10020

 

 

 

 

 

Attention:

Timothy J. Walsh

 

 

 

Stephen V. McKenna

 

 

 

 

 

Facsimile:

(212) 899-3401

 

 

 

 

with a copy to:

 

Latham & Watkins LLP

 

 

885 Third Avenue, Suite 1000

 

 

New York, NY 10022

 

 

 

 

 

Attention:

David S. Allinson

 

 

Facsimile:

(212) 751-4864

 

7


--------------------------------------------------------------------------------


 

or such other address as the recipient party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
communication shall deemed to have been delivered and received (a) in the case
of personal delivery, on the date of such delivery, (b) in the case of delivery
by mail, on the third Business Day following such mailing, (c) if telecopied, on
the date telecopied, and (d) in the case of delivery by nationally-recognized,
overnight courier, on the Business Day following dispatch.


ENTIRE AGREEMENT.  THIS AGREEMENT, THE SUBSCRIPTION AGREEMENT, THE RESTRICTED
STOCK AGREEMENT AND THE STOCKHOLDERS AGREEMENT EMBODY THE COMPLETE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES AND SUPERSEDE AND PREEMPT ANY PRIOR OR
CONTEMPORANEOUS UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE
PARTIES, WRITTEN OR ORAL, WHICH MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN
ANY WAY.


COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THIS AGREEMENT
SHALL BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY THE EXECUTIVE AND
THE COMPANY AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, HEIRS, REPRESENTATIVES AND
ESTATE, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF THE
EXECUTIVE UNDER THIS AGREEMENT SHALL NOT BE ASSIGNED WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.


AMENDMENT AND WAIVER.  THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED AND
WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY AND THE EXECUTIVE, AND
NO COURSE OF CONDUCT OR FAILURE OR DELAY IN ENFORCING THE PROVISIONS OF THIS
AGREEMENT SHALL AFFECT THE VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY PROVISION HEREOF.


GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE DOMESTIC LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO ANY
CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


DESCRIPTIVE HEADINGS; NOUNS AND PRONOUNS.  DESCRIPTIVE HEADINGS ARE FOR
CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR CONSTRUCTION OF
ANY PROVISION OF THIS AGREEMENT.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS
USED HEREIN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER FORMS,
AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL AND
VICE-VERSA.


NON-QUALIFIED DEFERRED COMPENSATION.  THE PARTIES ACKNOWLEDGE AND AGREE THAT, TO
THE EXTENT APPLICABLE, THIS AGREEMENT SHALL BE INTERPRETED IN ACCORDANCE WITH
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND
DEPARTMENT OF TREASURY REGULATIONS AND OTHER INTERPRETIVE GUIDANCE ISSUED
THEREUNDER, INCLUDING WITHOUT LIMITATION ANY SUCH REGULATIONS OR OTHER GUIDANCE
THAT MAY BE ISSUED AFTER THE DATE HEREOF.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IN THE EVENT THAT THE COMPANY DETERMINES THAT ANY
AMOUNTS PAYABLE HEREUNDER WILL BE IMMEDIATELY TAXABLE TO THE EXECUTIVE UNDER
SECTION 409A OF THE CODE AND RELATED DEPARTMENT OF TREASURY GUIDANCE, THE
COMPANY MAY (A) ADOPT SUCH AMENDMENTS TO THIS AGREEMENT AND APPROPRIATE POLICIES
AND PROCEDURES, INCLUDING AMENDMENTS AND POLICIES WITH RETROACTIVE EFFECT, THAT
THE COMPANY DETERMINES NECESSARY OR APPROPRIATE TO PRESERVE THE INTENDED TAX
TREATMENT OF THE BENEFITS PROVIDED BY THIS AGREEMENT AND/OR (B) TAKE SUCH OTHER
ACTIONS AS THE COMPANY DETERMINES NECESSARY OR APPROPRIATE TO COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND RELATED DEPARTMENT OF TREASURY
GUIDANCE, INCLUDING SUCH DEPARTMENT OF TREASURY GUIDANCE AND OTHER INTERPRETIVE
MATERIALS AS MAY BE ISSUED AFTER THE DATE HEREOF.


WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT.

8


--------------------------------------------------------------------------------



 

*      *      *      *      *

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

PQ CORPORATION

By:

 

/s/ William J. Sichko, Jr.

 

 

Name: William J. Sichko, Jr.

 

 

Title:Chief Administrative Officer

 

 

 

 

 

 

 

 

/s/ Paul Ferrall

 

 

Paul Ferrall

 

9


--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF GENERAL RELEASE AND WAIVER OF CLAIMS

This General Release and Waiver of Claims (hereafter “Agreement”) is entered
into by and between PQ Corporation, a Pennsylvania corporation (the “Company”)
and Paul Ferrall (the “Employee”) on                            .

In consideration of the mutual promises and covenants contained herein and in
the Employment Agreement by and between the Company and the Employee dated
                          (the “Employment Agreement”), and other good and
valuable consideration, the receipt of which hereby is acknowledged, the parties
agree as follows:

Section 1.               Release and Waiver of Claims.  Effective as of
                      , in consideration of the payments, benefits, and other
considerations provided to the Employee under the Employment Agreement, the
Employee, for the Employee and the Employee’s family, heirs, executors,
administrators, legal representatives, and their respective successors and
assigns, hereby releases and forever discharges the Company, and all of its
subsidiaries, officers, directors, employees, agents, stockholders,
representatives, and their successors and assigns (collectively, “Company
Entities”), from all rights, claims or demands the Employee may have, arising at
any time on or before the date hereof, based on or arising out of the Employee’s
employment with any Company Entity or the termination of that employment,
including without limitation any claims under the Employment Agreement, or based
on any services provided to any Company Entity by the Employee other than
pursuant to an employment relationship with any Company Entity.  This includes a
release of any and all rights, claims or demands the Employee may have, whether
known or unknown, under the Age Discrimination in Employment Act (“ADEA”), which
prohibits age discrimination in employment; Title VII of the Civil Rights Act of
1964, which prohibits discrimination in employment based on race, color,
national origin, religion or sex; the Equal Pay Act, which prohibits paying men
and women unequal pay for equal work; or under any other federal, state or local
laws or regulations regarding employment discrimination or termination of
employment.  This also includes a release by the Employee of any claims for
wrongful discharge or discrimination under any statute, rule, regulation or
under the common law, including, without limitation, the Sarbanes-Oxley Act. 
The Employee hereby agrees never individually or with any person to file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against any Company Entity, with respect to any of
the matters released by the Employee pursuant to this Section 1.

Section 2.               Rights Not Released or Waived.  Section 1 hereof
notwithstanding, by signing this Agreement the Employee shall not have
relinquished any right to enforce the provisions of this Agreement.

Section 3.               Release and Waiver of Claims Under the Age
Discrimination in Employment Act.  The Employee acknowledges that the Company
has encouraged the Employee to consult with an attorney of the Employee’s
choosing and, through this Agreement, encourages the Employee to consult with an
attorney with respect to any possible claims the Employee may have, including
claims under the ADEA, as well as under the other federal, state and local laws
described in Section 1 hereof.  The Employee understands that by signing this
Agreement the Employee is in fact waiving, releasing and forever giving up any
claim under the ADEA, as well as all other federal, state and local laws
described in Section 1 hereof that may have existed on or prior to the date
hereof.

Section 4.               Waiting Period and Revocation Period.  The Employee
hereby acknowledges that the Company has informed the Employee that the Employee
has up to twenty-one (21) days to consider this Agreement and the Employee may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
Agreement earlier.  The Employee also understands that the Employee shall have
seven (7) days following the date on which the Employee signs this Agreement
within which to revoke it by providing a written notice of revocation to the
Company.

Section 5.               Acceptance.  To accept this Agreement, the Employee
shall execute and date this Agreement on the spaces provided and return a copy
to the Company at any time during the twenty-one (21) day period commencing on
the date hereof.  This Agreement shall take effect on the eighth day following
the Employee’s execution of this Agreement unless the Employee’s written
revocation is delivered to the Company within seven (7) days after such
execution.


SECTION 6.               ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE EMPLOYEE’S EMPLOYMENT AND
TERMINATION THEREOF.  EXCEPT AS SPECIFICALLY PROVIDED HEREIN, THIS AGREEMENT
SHALL SUPERSEDE ANY WRITTEN EMPLOYMENT AGREEMENT BETWEEN THE PARTIES HERETO IN
ALL RESPECTS EFFECTIVE AS OF THE DATE HEREOF.


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF                              APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

IN WITNESS WHEREOF, and with the intention of being legally bound hereby, the
Employee has executed this General

10


--------------------------------------------------------------------------------


Release and Waiver of Claims.

 

Date:

 

 

[Employee]

 

 

 

 

 

 

11


--------------------------------------------------------------------------------